Opinión concurrente del
Juez Presidente Señor Snyder.
Concurro en la sentencia del Tribunal y estoy sustancial-mente de acuerdo con la opinión del Juez Asociado Sr. Belaval. Sin embargo, no puedo concurrir en la discusión del debido procedimiento de ley que se hace en dicha opinión. En cuanto a mí concierne no existe en este caso cuestión alguna de debido procedimiento de ley. Cf. Townsend v. Burke, 334 U.S. 736; Keenan v. Burke, 342 U.S. 881; Williams v. New York, 337 U.S. 241; Due Process a/nd Legislative Standards in Sentencing, 101 U. of Pa.L.Rev. 257.
Al sentenciar de nuevo al acusado, quien estaba represen-tado por abogado, el tribunal sentenciador tomó en considera-*627ción cierta conducta y ciertos actos del acusado que se desarro-llaron en presencia del tribunal. No comprendo cómo pueda decirse que al actuar en esta forma (1) el tribunal infrin-giera los artículos 320 y 321 del Código de Enjuiciamiento Criminal, y (2) que tal supuesta infracción trajera como consecuencia la nulidad de la sentencia y por consiguiente que ésta se pudiera impugnar por hábeas corpus.